DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 13, the recitation of “the ring” in the second clause is vague and indefinite as it is not clear if the ring is directed to the load ring or the energizing ring.  For examination purposes, as the claim does not specify substantial structure, it will be interpreted as being directed to either element, however, correction is required.  Likewise, Claims 14-24 are rejected as depending from an indefinite claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 13, 15-19, and 25-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oberg et al., U.S. Patent Publication 2014/0196889, hereinafter referred to as Oberg.
Regarding Claim 1, Oberg discloses an apparatus configured to be deployed in a subterranean well at a setting location, the apparatus comprising:
A load ring (tubular member 30 and supporting structures) comprising an outer surface having an outer circumference and an inner surface, a central axis, and a wall having a wall thickness (as seen in at least Figure 2, Paragraphs 0022-0026), wherein the wall includes at least one slot extending through the entire wall thickness (as seen in at least Figures 2 and 20, the elements 40 which are part of the tubular assembly form slots between adjacent elements, Paragraphs 0039, 0040), the at least one slot forming a circuitous path from a from face of the load ring to a back face of the load ring (as best seen in Figure 10, the slot is formed through from one end adjacent element 41 to the other end adjacent element 112, Paragraphs 0038, 0039), the slot having a first inner surface and a second inner surface configured to contact one another when the outer circumference of the load ring is enlarged (in the absence of a more explicit recitation of the geometry or engagement between the two surfaces, a broad interpretation is being applied such that the contacting may include indirect contact such as through other elements in the wellbore, Paragraphs 0038-0039); and

Regarding Claim 3, Oberg further discloses that the circuitous path includes at least one portion that is oriented at an angle relative to the central axis (Examiner notes that as seen in Figures 2, 9, and 11), when the slip segments expand, the slot necessarily is at some angle, noting that the claim does not define any specific value for the relative angle).
Regarding Claim 4, Oberg further discloses that the load ring includes a textured portion on the outer surface for gripping the inner surface of the well (slip surface 45 includes wickers or teeth, Paragraph 0022).
Regarding Claim 5, Oberg further discloses that the textures surface comprises some kind of particulate to increase friction between the load ring and the well (in so far as the surface includes some differing material or structure which acts to increase friction as part of the “biting” action, Paragraph 0022.  If a more specific structure or material is intended, such a recitation would be required).
Regarding Claim 6, Oberg further discloses that the load ring includes a textured portion on the outer surface for gripping the inner surface of the well, the textured surface having at least one shoulder extending above the textured surface (slip surface 45 includes wickers or teeth forming shoulders as seen in at least Figure 2, Paragraph 0022).
Regarding Claim 7, Oberg further discloses that the inner surface of the load ring comprises a convex shape (as seen in Figures 1/2 having an essentially cylindrical shape) and the outer surface of the energizing ring includes a tapered surface relative to the central axis of the energizing ring (as seen in 
Regarding Claim 8, Oberg further discloses that load ring includes a tapered surface relative to the central axis (as seen in Figure 5 herein the outer and inner surface have a conical shape after expansion begins) and the outer surface of the energizing ring includes a convex surface relative to the central axis (as seen in Figures 1, 2, and 5, element 90 includes an essentially cylindrical outer surface at the uphole end).
Regarding Claim 13, Oberg discloses method of installing an apparatus in a subterranean well, the method comprising:
Positioning a load ring and an energizing ring on a deployment device;
The load ring (tubular member 30 and supporting structures) comprising an outer surface having an outer circumference and an inner surface, a central axis, and a wall having a wall thickness (as seen in at least Figure 2, Paragraphs 0022-0026), wherein the wall includes at least one slot extending through the entire wall thickness (as seen in at least Figures 2 and 20, the elements 40 which are part of the tubular assembly form slots between adjacent elements, Paragraphs 0039, 0040), the at least one slot forming a circuitous path from a from face of the load ring to a back face of the load ring (as best seen in Figure 10, the slot is formed through from one end adjacent element 41 to the other end adjacent element 112, Paragraphs 0038, 0039), the slot having a first inner surface and a second inner surface configured to contact one another when the outer circumference of the load ring is enlarged (in the absence of a more explicit recitation of the geometry or engagement between the two surfaces, a broad interpretation is being applied such that the contacting may include indirect contact such as through other elements in the wellbore, Paragraphs 0038-0039); and
The energizing ring (actuator 90) having an outer surface, an inner surface, and a central axis (as seen in Figure 2);

Delivering the deployment device, the load ring, and the energizing ring to a setting location (Paragraph 0040),
Activating the deployment device to move the outer surface of the energizing ring to contact the inner surface of the loading ring to enlarge the outer circumference of the load ring in a radial direction, thereby causing the outer surface of the load ring to seal to an inner surface of the well at the setting location (as seen in the transition between Figures 2 and 5, Paragraphs 0030, 0033, 0034).
Regarding Claim 15, Oberg further discloses that the circuitous path includes at least one portion that is oriented at an angle relative to the central axis (Examiner notes that as seen in Figures 2, 9, and 11), when the slip segments expand, the slot necessarily is at some angle, noting that the claim does not define any specific value for the relative angle).
Regarding Claim 16, Oberg further discloses that the load ring includes a textured portion on the outer surface for gripping the inner surface of the well (slip surface 45 includes wickers or teeth, Paragraph 0022).
Regarding Claim 17, Oberg further discloses that the textures surface comprises some kind of particulate to increase friction between the load ring and the well (in so far as the surface includes some differing material or structure which acts to increase friction as part of the “biting” action, Paragraph 0022.  If a more specific structure or material is intended, such a recitation would be required).
Regarding Claim 18, Oberg further discloses that the load ring includes a textured portion on the outer surface for gripping the inner surface of the well, the textured surface having at least one shoulder extending above the textured surface (slip surface 45 includes wickers or teeth forming shoulders as seen in at least Figure 2, Paragraph 0022).
Claim 19, Oberg further discloses that the inner surface of the load ring comprises a convex shape (as seen in Figures 1/2 having an essentially cylindrical shape) and the outer surface of the energizing ring includes a tapered surface relative to the central axis of the energizing ring (as seen in Figures 1/2, element 90 includes an angled conical surface to cause expansion of the load ring, Paragraph 0030).
Regarding Claim 25, Oberg discloses a subterranean well assembly comprising:
A subterranean well having an inner surface at a setting location (Paragraph 0022); 
A load ring (tubular member 30 and supporting structures) comprising an outer surface having an outer circumference and an inner surface, a central axis, and a wall having a wall thickness (as seen in at least Figure 2, Paragraphs 0022-0026), wherein the wall includes at least one slot extending through the entire wall thickness (as seen in at least Figures 2 and 20, the elements 40 which are part of the tubular assembly form slots between adjacent elements, Paragraphs 0039, 0040), the at least one slot forming a circuitous path from a from face of the load ring to a back face of the load ring (as best seen in Figure 10, the slot is formed through from one end adjacent element 41 to the other end adjacent element 112, Paragraphs 0038, 0039), the slot having a first inner surface and a second inner surface configured to contact one another when the outer circumference of the load ring is enlarged (in the absence of a more explicit recitation of the geometry or engagement between the two surfaces, a broad interpretation is being applied such that the contacting may include indirect contact such as through other elements in the wellbore, Paragraphs 0038-0039); and
An energizing ring (actuator 90) having an outer surface, an inner surface, and a central axis (as seen in Figure 2), wherein the outer surface of the energizing ring is configured to contact the inner surface of the load ring (as seen in Figure 2) and to enlarge the outer circumference of the load ring in a radial direction thereby causing the outer surface of the load ring to seal to an inner surface of the 
Regarding Claim 26, Oberg further discloses that the inner surface of the well at the setting location is defined by a casing (Paragraph 0004).
Regarding Claim 27, Oberg further discloses that the circuitous oath includes a portion that runs perpendicular to the central axis at one or more locations along the front face and the back face of the load ring (as seen in at least Figure 10, the ring portion adjacent surface 66 runs perpendicular to the central axis).
Regarding Claim 28, Oberg further discloses that the load ring includes a textured portion on the outer surface for gripping the inner surface of the well (slip surface 45 includes wickers or teeth, Paragraph 0022).
Regarding Claim 29, Oberg further discloses that the textures surface comprises some kind of particulate to increase friction between the load ring and the well (in so far as the surface includes some differing material or structure which acts to increase friction as part of the “biting” action, Paragraph 0022.  If a more specific structure or material is intended, such a recitation would be required).
Regarding Claim 30, Oberg further discloses that the load ring includes a textured portion on the outer surface for gripping the inner surface of the well, the textured surface having at least one shoulder extending above the textured surface (slip surface 45 includes wickers or teeth forming shoulders as seen in at least Figure 2, Paragraph 0022).
Regarding Claim 31, Oberg further discloses that the inner surface of the load ring comprises a convex shape (as seen in Figures 1/2 having an essentially cylindrical shape) and the outer surface of the energizing ring includes a tapered surface relative to the central axis of the energizing ring (as seen in Figures 1/2, element 90 includes an angled conical surface to cause expansion of the load ring, Paragraph 0030).
Claim 32, Oberg further discloses that load ring includes a tapered surface relative to the central axis (as seen in Figure 5 herein the outer and inner surface have a conical shape after expansion begins) and the outer surface of the energizing ring includes a convex surface relative to the central axis (as seen in Figures 1, 2, and 5, element 90 includes an essentially cylindrical outer surface at the uphole end).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, 20-22, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Oberg (2014/0196889) in view of Walton et al., U.S. Patent Publication 2018/0038193, hereinafter referred to as Walton.
Regarding Claim 9, Oberg discloses the limitations presented in Claim 1 as previously discussed.  While Oberg discloses that the elements presented may be made of any practical material (Paragraph 0041), it does not specify the use of a galvanically corrodible material.

Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Oberg to include the use of a galvanically corrodible material as taught by Walton.  Doing so merely constitutes the selection of a known material for the use of sealing and isolation tools in a wellbore.  Additionally, the use of degradable materials is known to produce simplified construction of the tools in question and in such a case could give greater control of selective failure of elements (Paragraphs 0003).
Regarding Claim 10,   Oberg discloses the limitations presented in Claim 1 as previously discussed.  While Oberg discloses that the elements presented may be made of any practical material (Paragraph 0041), it does not specify the use of a wellbore dissolvable material.
Additionally, Walton teaches the use of a downhole sealing tool which may include elements thereof made from a wide range of degradable materials, including materials dissolvable in a wellbore fluid (Paragraph 0064).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Oberg to include the use of a dissolvable material as taught by Walton.  Doing so merely constitutes the selection of a known material for the use of sealing and isolation tools in a wellbore.  Additionally, the use of degradable materials is known to produce simplified construction of the tools in question and in such a case could give greater control of selective failure of elements (Paragraphs 0003).
Regarding Claim 11,   Oberg discloses the limitations presented in Claim 1 as previously discussed.  While Oberg discloses that the elements presented may be made of any practical material (Paragraph 0041), it does not specify the use of a composite material.

Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Oberg to include the use of a composite materials as taught by Walton.  Doing so merely constitutes the selection of a known material for the use of sealing and isolation tools in a wellbore.  Additionally, the use of degradable materials is known to produce simplified construction of the tools in question and in such a case could give greater control of selective failure of elements (Paragraphs 0003).
Regarding Claim 20, Oberg discloses the limitations presented in Claim 13 as previously discussed.  While Oberg discloses that the elements presented may be made of any practical material (Paragraph 0041), it does not specify the use of a galvanically corrodible material.
Additionally, Walton teaches the use of a downhole sealing tool which may include elements thereof made from a wide range of degradable materials, including galvanically corrodible metals (Paragraph 0064).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Oberg to include the use of a galvanically corrodible material as taught by Walton.  Doing so merely constitutes the selection of a known material for the use of sealing and isolation tools in a wellbore.  Additionally, the use of degradable materials is known to produce simplified construction of the tools in question and in such a case could give greater control of selective failure of elements (Paragraphs 0003).
Regarding Claim 21,   Oberg discloses the limitations presented in Claim 13 as previously discussed.  While Oberg discloses that the elements presented may be made of any practical material (Paragraph 0041), it does not specify the use of a wellbore dissolvable material.

Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Oberg to include the use of a dissolvable material as taught by Walton.  Doing so merely constitutes the selection of a known material for the use of sealing and isolation tools in a wellbore.  Additionally, the use of degradable materials is known to produce simplified construction of the tools in question and in such a case could give greater control of selective failure of elements (Paragraphs 0003).
Regarding Claim 22,   Oberg discloses the limitations presented in Claim 13 as previously discussed.  While Oberg discloses that the elements presented may be made of any practical material (Paragraph 0041), it does not specify the use of a composite material.
Additionally, Walton teaches the use of a downhole sealing tool which may include elements thereof made from a wide range of different materials, including materials blends and different materials such as metals or polymer composites (Paragraph 0064).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Oberg to include the use of a composite materials as taught by Walton.  Doing so merely constitutes the selection of a known material for the use of sealing and isolation tools in a wellbore.  Additionally, the use of degradable materials is known to produce simplified construction of the tools in question and in such a case could give greater control of selective failure of elements (Paragraphs 0003).
Regarding Claim 33, Oberg discloses the limitations presented in Claim 25 as previously discussed.  While Oberg discloses that the elements presented may be made of any practical material (Paragraph 0041), it does not specify the use of a galvanically corrodible material.

Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Oberg to include the use of a galvanically corrodible material as taught by Walton.  Doing so merely constitutes the selection of a known material for the use of sealing and isolation tools in a wellbore.  Additionally, the use of degradable materials is known to produce simplified construction of the tools in question and in such a case could give greater control of selective failure of elements (Paragraphs 0003).
Regarding Claim 34,   Oberg discloses the limitations presented in Claim 25 as previously discussed.  While Oberg discloses that the elements presented may be made of any practical material (Paragraph 0041), it does not specify the use of a wellbore dissolvable material.
Additionally, Walton teaches the use of a downhole sealing tool which may include elements thereof made from a wide range of degradable materials, including materials dissolvable in a wellbore fluid (Paragraph 0064).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Oberg to include the use of a dissolvable material as taught by Walton.  Doing so merely constitutes the selection of a known material for the use of sealing and isolation tools in a wellbore.  Additionally, the use of degradable materials is known to produce simplified construction of the tools in question and in such a case could give greater control of selective failure of elements (Paragraphs 0003).
Regarding Claim 35,   Oberg discloses the limitations presented in Claim 25 as previously discussed.  While Oberg discloses that the elements presented may be made of any practical material (Paragraph 0041), it does not specify the use of a composite material.

Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Oberg to include the use of a composite materials as taught by Walton.  Doing so merely constitutes the selection of a known material for the use of sealing and isolation tools in a wellbore.  Additionally, the use of degradable materials is known to produce simplified construction of the tools in question and in such a case could give greater control of selective failure of elements (Paragraphs 0003).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Oberg (2014/0196889) in view of Massey et al., U.S. Patent Publication 2019/0383108, hereinafter referred to as Massey.
Regarding Claim 23, Oberg discloses the limitations presented in Claim 25 as previously discussed, including the use of a deployment tool string, it does not expressly disclose that the deployment string includes a pivot point for reducing friction with the surrounding wellbore wall.
Additionally, Massey teaches the use of a deployed string into a wellbore which uses a friction reducing pivot assembly (206) having pivot points (226) which act to reduce friction between the string and the surrounding formation (Paragraph 0041).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the structure of Oberg to include a pivot friction assembly as taught by Massey.  Doing so would improve the string’s ability to be deployed into the wellbore by facilitating axial movement (Paragraph 0041).
Allowable Subject Matter
s 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Guest et al., U.S. Patent Publication 2009/0126925, teaches the use of a packer ring which includes a helical slot running through the ring thickness.
Merrell, U.S. Patent 4,333,661, teaches the use of a sealing element ring which includes a variable and adjustable slot running between sections.
Parekh et al., U.S. Patent Publication 2018/0016864, teaches the use of a packer tool with an expansion ring that includes cutout sections running through the sidewall thickness.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547.  The examiner can normally be reached on Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676